Thompson, J.,
The exceptions before us relate to the refusal by the Auditing Judge of the widow’s claim for her $500 exemption. Claimant *155and decedent were not living together for a period of fifteen years prior to decedent’s death under circumstances which the Auditing Judge found to he consentable: Olson v. Olson, 27 Pa. Superior Ct. 128. No exceptions are filed to this finding of fact. As the family relationship did not exist at the time of decedent's death, the claim was properly rejected: Arnout’s Estate, 283 Pa. 49.
The exceptions are dismissed.
Henderson, J., did not sit.